Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 7 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 9.
My beloved wife.
Gothenburg 7. June 1814.

Since my departure from Gothenburg Stockholm, I have been in such a constant tumult of motion, and emotion, that I have not been able to put pen to paper, except to write my name in the day-book at the Post-houses on the road—I have much to say to you, of no sort of importance, but which I want to say, because every thing is important to those whom we love—I mean, as the Clown in Shakespear says, to bestow all my tediousness upon you, but while I remain on shore I shall write you only one letter, and that, only of four pages, every Post-Day; when I get on board Ship again, as I expect I shall before this day week; my letters may be longer; because I shall not have the opportunity of dispatching them twice a week; as a compromise I will only bespeak your Patience for two sheets a week, and that I hope you will not think unreasonable; and for the sake of arranging in order my own ideas, as well as of communicating them more distinctly to you, I believe the best method will be to proceed Journal-wise, according to the sample I have already sent you, of my Voyage from Reval to Stockholm
I left that City on Thursday Afternoon, as I wrote you was my intention, and within a quarter of an hour of the time, I had fixed for my departure—My Herald, (the Swedes call it a forebude, but I do not like the word) had preceeded me, from the Evening before, to order my horses at the Post-houses, untill Oerebro, 20 Swedish Miles, equal to 200 Russian Versts, where, Mr Speyer had calculated that I was to arrive on Friday Evening at 6 O’Clock, that is, in 24 hours—My own forebode was that I should not find practical travelling, in so sleepy a vehicle as a Dormeuse, quite so rapid—I therefore added a quarter of an hour for each Stage to the allowance of Mr Speyer, and gave myself 27 hours to reach Oerebro, instead of 24—I was in fact 29. and arrived there at 11. O’Clock on Friday Evening. I had thus fallen two hours in arrear of my own allowance; but one hour of it was occasioned by an incident which occurred to me on the road, and which I certainly had not anticipated.
At 2 O’Clock on Friday Morning I arrived at a place called Gran, the third Stage from Stockholm. As my Carriage stop’d at the Door of the Post-House, a Gentleman came out from it, while I was alighting, accosted me by name, and before I could recognize him in the twilight, announced himself as Mr Connell, going to Stockholm, as a special messenger, from Mr Clay, to Mr Russell and myself—He delivered to me, together with Mr Clay’s letter, thirty or forty other letters and Dispatches;—It was impossible for me to read them there without losing at least six hours of my time—The object of Mr Clay’s letter was to inform us, that upon a formal proposition of the British Government, made by Lord Bathurst, and agreed to by Messrs: Gallatin and Bayard, with the conditional assent, which they had received from Messrs: Clay and Russell, the place for the Negotiation was transferred from Gothenburg, to Ghent in Flanders—That Mr Gallatin was still in London; that Mr Bayard was gone to Paris—That Mr Clay himself should on Thursday 2. June leave Gothenburg to go on through Copenhagen and Hamburg, by Land, and that the John Adams was ready to receive Mr Russell and me, and take us to Antwerp or Ostend if we inclined to proceed by Water—After a few minutes of self-consultation and deliberation, I determined to proceed upon my Journey to this place; and unless I should here see reason for a different course, to take my passage in the Ship—I sealed up again the Letter from Mr Clay, and returned it to Mr Connell to take on to Mr Russell at Stockholm, desiring him verbally (for I had neither time, nor materials at hand for writing) to request Mr Russell to make all possible dispatch to overtake me here; or, if he should conclude to go on by Land, to give me notice of that Resolution—I took all the rest of the Budget brought me by Mr Connell, into my Carriage with me, and found myself at the end of two whole Stages on the road, before I had finished the reading of them—My interview with Mr Connell had detained me precisely one hour.
On re-entering my Dormeuse, and starting from the Post-House at Gran, the first handwriting, for which my eye instinctively sought, among the multitude of Packets, spread over my Mattress, then less than ever a place for sleep, was your’s—I was not disappointed; nor was my search long—I found your Letter of 11. May, which had been to this place, and was sent back to me, by Mr Hall. I had already received by Mr Peyron, and acknowledged from Stockholm your’s of 15. May, but this one relieved me from the apprehension under which that had left me, that you had not received my N. 1. from Reval—I now add, by way of digression from the chronological order of my Journal, (for I see I shall not get with you to Gothenburg in this Letter) that here, Mr Hall has delivered me your’s of 19. May, by which I find that you had also, at last, received, my N. 2. from Reval, about which I was particularly concerned, on account of the Paper it contained.—Thus the series of our Letters has finally reached us, thus far, though on neither side at the proper times, nor in regular order—I would recommend it to you, to number in future your Letters to me; for in that practice there is the advantage, that when one of the series is missing, the Correspondent who should receive it, immediately upon the receipt of the next, knows that its predecessor is missing, and has thereby an earlier opportunity to make the enquiries, which may discover it.—I myself have numbered the letters which I have as yet, received from you, from 29. April to 19. May—Ns: 1 to 5—I trust you will remember, how many you will have written between the latter of these dates, and the time when this will reach you—I expect they will be five or six, and shall number, as I receive them—
I shall return to the subjects mentioned in your last Letters, hereafter; but being now excessively straitened for time, I can only touch upon the points, which will be most immediately interesting to your affections—I enclose herewith three Letters for you, and two for Mrs: Smith, which were among those delivered to me by Mr Connell—excepting one, which I received here, from Mr Wyer—The Rose-coloured Letters, are from Mrs Hellen, and I suppose are significant of the information they contain—I have Letters myself from Mr Hellen and Mr Pope; from my father and mother, and from our Sons, George and John—The latest is from my Mother of 16. March, when they were all well—My father and Mother had both been dangerously ill but were recovered.Wednesday 8. June 1814.
I can now say no more to you than that I arrived here on Monday Evening the 6th: That Mr Connell returned here last Evening from Stockholm, bringing me a Letter from Mr Russell. He writes me that he should leave that City, as yesterday, and expects to be here on Friday Evening, ready to embark in the John Adams.—I hope we shall both be on board of her and at Sea, before this day week.—Expect one more Letter from me from this place—I am afraid that Mr: and Mrs: Smith will not be able to get a passage from this place hence, unless I can get a Passport for them from the English Government, which I shall endeavour to do. Mr Harris I suppose will return with the Emperor—If Smith has not engaged his Passage, when you receive this, and can procure one for Amsterdam or Rotterdam, he will have a better chance to get home from thence than from this Port—My love to them, and to my Dear Charles—Adieu! Love me, and pray for me as I do without ceasing for you—
A—